Citation Nr: 0719628	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1946 to 
November 1947.  He died in October 2002.  The appellant is 
his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant appeared before a Decision Review Officer (DRO) 
in January 2004.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran passed away in October 2002.  
His death certificate lists the immediate cause of death as 
congestive heart failure, complications of diabetes mellitus 
due to arteriosclerosis due to diabetes mellitus.  Other 
significant conditions contributing to death but not 
resulting in the aforementioned cause of death were obesity 
and retroperitoneal hemorrhage. 

The appellant has maintained that complications associated 
with the service-connected knee disabilities contributed to 
the veteran diabetes and morbid obesity and ultimately his 
death.

At the time of the veteran's death, service connection was in 
effect for status post right and left knee arthroplasties, 
rated in combination as 70 percent disabling; a total 
disability rating based on individual unemployability was in 
effect from January 16, 2002.

A review of the record suggests that there may be outstanding 
medical records regarding the appellant's claim.  At a 
January 2004 DRO hearing, the appellant testified that the 
veteran did not have any treatment other than from the VA 
hospital.  In the aforementioned February 2003 letter, the 
appellant stated that the veteran was treated by an 
orthopedic doctor in January 2002 and for difficulty 
breathing in July 2002.  The Board notes that these records 
are not in the veteran's claims file.  Only October 2002 VA 
records are associated with the file.  Accordingly, the RO 
should obtain the record in order to fulfill the VA's duty to 
assist the appellant.  This is particularly so in view of the 
fact that it is a record in the custody of the federal 
government and thus is constructively part of the record on 
appeal.  38 U.S.C.A. § 5103A(b); See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all VA clinical 
records from the Phoenix VA Medical 
Center. 

2.  The case should then be referred to a 
qualified physician, who after reviewing 
the evidence of record, should respond to 
the following questions:

	a)  What is the likelihood that the 
service-connected right and left knee 
disabilities caused the development of 
diabetes and/or morbid obesity?

	b)  What is the likelihood that the 
service-connected right and left knee 
disabilities were the proximate cause of 
a chronic increase in severity of 
diabetes and/or morbid obesity?

	c)  What is the likelihood that the 
service-connected right and left knee 
disabilities rendered the veteran 
materially less capable of resisting the 
effects of the conditions leading to the 
veteran's death or were of such severity 
as to have had a material influence in 
accelerating such death??

	d)  What is the likelihood that the 
service-connected right and left knee 
disabilities otherwise contributed 
substantially or materially to the 
veteran's death?

3.  Thereafter, the RO should review the 
expanded record and again adjudicate 
theissue of service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




